Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al. (US Patent Application 2007/0072986 A1, published 29 Mar. 2007, hereinafter Luciano) in view of Rosner et al. (WO 2017/155644 A1, published 14 Sep. 2017, hereinafter Rosner) and further in view of Tobing and Klein (“Molecular parameters and their relation to the adhesive performance of acrylic pressure-sensitive adhesives,” J.Appl.Poly.Sci., Vol. 79, pp. 2230-2244, published 2001, hereinafter Tobing).
Regarding claims 1, 3-6, 9, and 21, Luciano teaches a pressure sensitive adhesive formulation comprising an acrylic polymer comprising vinyl acetate monomers, hydroxyl functional monomers, and low Tg alkyl acrylate (acrylic ester) monomers for an adhesive (Abstract and paragraphs 0013 and 0027).  Luciano teaches his formulations contain solvents (paragraphs 0044 and 0047).  Luciano teaches exemplary adhesive formulations with Tg’s from 
Luciano does not disclose the inclusion of a crosslinker, the molecular weight parameters of his copolymers, and the outgas performance of his adhesive.
Rosner teaches a crosslinking agent (crosslinker) forms linkages between polymer chains and the molecular weight between crosslinks controls the elasticity, flexibility, and the hardness of the resulting adhesive film (page 10, lines 14-31).  Rosner teaches the amount of crosslinking agent is 0.1 to 5 parts by weight relative to 100 parts of the copolymer (page 11, lines 5-6).  Given that Rosner’s formulation of Example 5 is 29.3 wt.% copolymer (see calculation above), Rosner’s amount of cross-linking agent is about 0.029 (0.1/(100+0.1)*29.3%) to 1.40 wt.% (5/(100+5)*29.3%) of the total weight of his formulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include crosslinking agent and in the amount taught by Rosner in the adhesive formulation of Luciano.  Both Luciano and Rosner teach acrylic-ester-acetate adhesive formulations for adhesives.  Further, Rosner teaches that the crosslinks and the 
Tobing teaches acrylic copolymers for pressure sensitive adhesives with weight average molecular weights between 201,000 and 285,000 g/mol (page 2239, 2nd column, last paragraph – page 2240, 2nd column, last paragraph and Table V).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copolymers with the weight average molecular weight range as taught by Tobing in the adhesive formulation of Luciano in view of Rosner.  Tobing teaches that polymers with very low weight average molecular weights do not have high viscoelastic energy leading to filament fracture due to lack of entanglement and copolymers with high molecular cause a decrease in loop tack, due to reduced viscous flow during bonding and a more elastic response during debonding (page 2239, 2nd column, last paragraph – page 2240, 2nd column, last paragraph and Table V).
Given the solvent-based pressure sensitive adhesive as taught by Luciano in view of Rosner and further in view of Tobing has the same copolymer composed of the same monomers and in the same amounts and having the same glass transition temperature and weight average molecular weight and the adhesive comprises the same amount of crosslinker, it is the examiner’s position that the adhesive as taught by Luciano in view of Rosner and further in view of Tobing would inherently release less than the claimed amount of outgas as measured according to ASTM E595 (1993).

Claims 1, 3-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2015/060210 A1, published 30 Apr. 2015, hereinafter Li) and evidence provided by PolymerDatabase and Sigma-Aldrich.
Regarding claims 1, 3-6, 9, and 21, Li teaches a pressure sensitive adhesive composition comprising a copolymer of acrylic acid alkyl ester (acrylic ester) monomer, vinyl acetate, and acrylate monomer having a hydroxyl group, and a cross-linking agent (Abstract and claim 5)  Li teaches the copolymer has a weight average molecular weight of 150,000 to 500,000 (Abstract).  Li teaches the formulation includes a solvent (ethyl acetate) and has a non-volatile content of 51 wt.% (page 8, lines 301-315).  Thus, the polymer content is about 51 wt.% and the solvent content of the formulation is 49 wt.%.  Li teaches the copolymer has a vinyl acetate content of 0.1 to 50 wt.%, an acrylic ester content of 40-99.7 wt.%, and a hydroxyl group containing monomer of 0.1 to 30 wt.% (page 2, lines 61-65).  Li teaches the cross-linking agent is in the amount of 0.1 to 10 parts mass to 100 parts of the copolymer (page 2, lines 66-68).  The formulation in Example 1 had a solids content of 51% (page 8, lines 313-314), so the cross-linking agent is present in the amount of about 0.051 (0.1*51%) to 5.1 wt.% (10*51%) of the total formulation.
Li teaches the copolymer of Example 1 comprising 176 parts 2-ethylhexyl acrylate, 4 parts 2-hydroxyethyl methacrylate, 93 parts vinyl acetate, and 30 parts bis(2-ethylhexyl) maleate (listed as di-2-ethylehexyl maleate) (page 8, lines 301-315).  The Fox equation (PolymerDatabase, “Fox equation,” published 2015) can be used to estimate the glass transition temperature of a copolymer using the glass-transition temperatures for the homopolymers of the monomers (listed in the table below, obtained from Sigma-Aldrich, “Thermal transitions of 
Examiner was not able to locate a Tg value for bis(2-ethylhexyl) maleate; however, since its monomers are only 10% of the copolymer, the estimated Tg of the copolymer is only weakly dependent on the Tg of the homopolymer of this monomer.  For example, the estimated Tg of the copolymer of Li’s Example 1 is -38.5⁰C if the Tg of the maleate homopolymer is -110⁰C, and the estimated Tg is -10.0⁰C if the Tg of the maleate homopolymer is 410⁰C (see tables below).  Therefore, it is the examiner’s position that Li teaches a copolymer with the claimed glass transition temperature, as none of the homopolymers on the Sigma-Aldrich’s list of thermal transitions have Tg values outside of the -110 to 410⁰C range.

Monomer
bis(2-ethylhexyl)
maleate
2-Ethylhexyl
acrylate
2-Hydroxyethylmethacrylate
Vinylacetate
Parts
30
176
4
93
w_i
0.099
0.58
0.013
0.31
Tg (⁰C)
-110
-50
57
30
w_i/Tg (K)
0.000607
0.00260
0.000040
0.00101
Σ[w_i/Tg (K)]
0.00426
Tg
234.6 K   or   --38.5⁰C


Monomer
bis(2-ethylhexyl)
maleate
2-Ethylhexyl
acrylate
2-Hydroxyethylmethacrylate
Vinylacetate
Parts
30
176
4
93
w_i
0.099
0.58
0.013
0.31
Tg (⁰C)
+410
-50
57
30
w_i/Tg (K)
0.000145
0.00260
0.000040
0.00101
Σ[w_i/Tg (K)]
0.00380
Tg
263.1 K   or   --10.0⁰C



Li does not disclose the outgas performance of his adhesive.
However, given the solvent-based pressure sensitive adhesive as taught by Li has the same copolymer composed of the same monomers and in the same amounts and having the same glass transition temperature and weight average molecular weight and the adhesive comprises the same amount of crosslinker, it is the examiner’s position that the adhesive as taught by Li would inherently release less than the claimed amount of outgas as measured according to ASTM E595 (1993).

Response to Arguments
Applicant's arguments filed 15 Apr. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 3-6, and 9, cancelled claims 2, 7, 8, and 10-16, and added claim 21.
Applicant argues that none of the references teach all the features of claim 1.

Applicant argues that the claimed pressure sensitive adhesive formulation demonstrates a beneficial combination of performance features, particularly with regard to the strength of the backbone and the glass transition temperature.
However, there is no evidence to support this position. The data in the present specification is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific copolymer with fixed amounts of vinyl acetate, one undisclosed acrylic ester, and a blend of undisclosed hydroxyl functional monomers with one specific crosslinker in amounts ranging from 0.17 to 0.85 wt.% in one amount of one specific solvent blend without Tg values disclosed for each formulation and with offgas data provided for only one sample, while the present claims broadly recite a copolymer with 5 to 40 wt.% of any monomer with hydroxyl or amine functionality, any acrylic ester in any amount, vinyl acetate in any amount, any solvent in any amount, and 0.05 to 5 wt.% of any crosslinker with the Tg of the copolymer between -40 and -10⁰C.
Further, the comparative examples presented in the specification appear to fall with the claimed composition, Tg, and amount of crosslinker, which makes it unclear what formulations are being claimed.  The lack of offgassing data for other than one sample adds to the lack of clarity regarding the claimed invention.

Applicant argues that Rosner employs higher amounts of hydroxyl-containing monomer.
The earlier rejections based on Rosner as the primary reference have been withdrawn.
Applicant argues that Li’s composition is directed at repeelable double-sided adhesive tape.
However, the claimed invention of claim 1 is directed at a solvent-based pressure sensitive adhesive, which is consistent with the invention taught by Li.
Applicant argues that Li’s composition differs from the claimed invention.
However, as presented above, the formulations taught by Li fall with the claimed composition.
Applicant argues that Li is silent on the implications for the glass transition temperature of the polymer involved or the outgas performance at elevated temperatures.
However, as presented above, Li teaches the claimed glass transition temperature.  Applicant has shown no dependence of their claimed formulation on the formulations’ outgassing performance.
Applicant argues that Luciano’s composition is meant for use in transdermal drug delivery.
However, the claimed invention of claim 1 is directed at a solvent-based pressure sensitive adhesive, which is consistent with the invention taught by Luciano.
Applicant argues that the glass transition temperatures taught by Luciano are related to the Tg’s of monomers and not to his copolymers.
However, the glass transition temperatures listed in Luciano’s Table 1 are those of the copolymers.  This table lists four monomers for each sample, so the single glass transition temperature listed for each copolymer sample cannot refer to the Tg of one of the four monomers.
Applicant argues that Luciano does not teach the inclusion of a crosslinker.
However, as presented above, Rosner teaches the claimed amount of crosslinker and teaches the advantages of its inclusion in acrylic ester-vinyl acetate adhesive formulations.
Applicant argues that “Parameters such as glass transition temperature of the polymer through the specific choice of monomer and their amounts are completely unfounded in the cited reference.”
However, applicant has not shown any relationship between the choice of monomer and the performance of their formulations.
Applicant argues that the cited references do not teach the importance of glass transition temperature.
However, both Luciano and Li teach the claimed glass transition temperatures.
Applicant argues that Example E of the present invention shows higher adhesion peel as compared with Comparative Examples A-D.
However, as discussed above, the applicant’s examples and comparative examples all fall within the limitations of the claimed invention, as do the formulations of Luciano in view of Rosner and further in view of Tobing and the formulations of Li.
Applicant argues that Examples F, G, and H demonstrate a synergistic combination of properties.
However, Examples F, G, and H are the same formulation as Example E, differing only by coating weight, which is not a limitation of the claims currently under consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787